 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5                                                  ***
 6    UNITED STATES OF AMERICA,                            Case No. 2:16-cr-00265-GMN-CWH
 7                           Plaintiff,
                                                           ORDER
 8          v.
 9    ERNESTO MANUEL GONZALEZ, et al.,
10                           Defendants.
11

12          This matter is before the court on the government’s Motion for a Protective Order Under

13   Federal Rule of Criminal Procedure 16(d)(1) and to Submit a Document Under Seal Ex Parte

14   (ECF No. 1530), filed February 28, 2019, Ernesto Gonzalez’s response (ECF No. 1538), filed

15   March 14, 2019, and the government’s reply (ECF No. 1545), filed March 21, 2019.

16   I.     BACKGROUND

17          The government moves for a protective order and to submit a sealed ex parte document to

18   delay the disclosure of certain material because of witness security issues. (Mot. for Protective

19   Order (ECF No. 1530.) The superseding indictment alleges that a charged co-defendant engaged

20   in certain acts with and made oral and written statements to a third party. (Superseding

21   Indictment (ECF No. 13).) Additionally, cooperating witnesses took various photographs of

22   Vagos members and one cooperating witness identified one or more Vagos members in a photo

23   spread. (Id. at 16.)

24          First, the government seeks to protect statements by the co-defendant which the

25   government will introduce against all defendants. The government argues that this evidence must

26   be disclosed to the declarant co-defendant under Rule 16 of the Federal Rules of Criminal

27   Procedure, but as to all other defendants only under the Jencks Act. The discovery deadline for

28   Rule 16 material for Group 1 is March 1, 2019, but the Rule 16 deadline for Group 2 is not until
 1   November 7, 2019, and April 2, 2020 for Group 3. The declarant co-defendant is not in Group 1.

 2   The Jencks Act deadline for the Group 1 trial is July 19, 2019, 10 days before the July 28, 2019

 3   trial date. The government seeks a protective order delaying discovery of this information to the

 4   Jencks deadline out of an abundance of caution and due to witness safety concerns.

 5          Second, the government seeks to protect photographs of Vagos members taken by

 6   cooperating witnesses and lineup arrays of Vagos members shown to a cooperating witness, due

 7   to witness safety concerns as well.

 8          Gonzalez responds that a protective order already exists in this case, and so it is

 9   unnecessary, and already contemplates earlier disclosure of Rule 16 material. He also argues that

10   there is no basis to delay the production of photographs under Rule 16(a)(1)(E) regarding the

11   production of photographs, and the allegations in the indictment are not evidence sufficient to

12   establish a threat to witnesses. Finally, he argues that co-conspirators statements are not Jencks

13   Act materials but are instead statements made in furtherance of an alleged conspiracy under Rule

14   801(d)(2)(E), and therefore should be disclosed in a timely fashion to allow the defense

15   preparation. He also argues that the court has already decided that objections to other Rule 801

16   statements by Group 1 defendants should be made by June 20, 2019.

17          The government replies that regardless of whether the materials fall under Rule 16 or

18   Jencks Act, delayed production is necessary under Rule 16(d) based upon the need for witness

19   protection, and the existing protective order is insufficient.

20   II.    ANALYSIS

21          Federal Rule of Criminal Procedure 16 requires the government, upon defense request, to

22   disclose “any relevant written or recorded statement by the defendant” if the statement is within

23   the government’s possession, custody, or control and the government knows, or could reasonably

24   learn, that the statement exists. Fed. R. Crim. P. 16(a)(1)(B)(i). Additionally, upon a defendant’s

25   request, the government must make available for inspection and copying any documents or

26   photographs that the Government intends to offer in its case-in-chief at trial. Fed. R. Crim. P.

27   16(a)(1)(E). Rule 16(d)(1) provides that a “court may, for good cause, deny, restrict, or defer

28   discovery or inspection,” of certain material. In deciding whether to invoke such a protective


                                                  Page 2 of 4
 1   order, the court may require the requesting party to submit ex parte a written statement showing

 2   good cause. Fed. R. Crim. P. 16(d)(1).

 3           Rule 26.2, which comports with the Jencks Act, requires disclosure of prior statements

 4   made by a witness after that witness has testified on direct examination. See generally Fed. R.

 5   Crim. P. 26.2.

 6           1. Co-Defendant Statements

 7           The written and oral statements of a co-defendant that were made to a third party

 8   constitute Rule 16 material only as to the declarant, and as Jencks and Rule 26.2 statements as to

 9   all other defendants. The statements therefore may be properly released to Group 1 defendants as

10   Jencks Act materials on July 19, 2019. 1

11           2. Photographs

12           The superseding indictment, as determined by the grand jury, contains numerous

13   allegations concerning threats and violence against those believed to be cooperating with the

14   government, for example, overt acts 17, 43, 44, 48, 50, 51, 86, 87, 88, 94, 100. (Superseding

15   Indictment (ECF No. 13).) The photographs taken by a cooperating witness, and the

16   photographic lineups shown to a cooperating witness containing that witness’s markings are

17   undeniably Rule 16 materials. But they would identify the witnesses, and considering the

18   allegations against defendants, the government’s safety concerns are valid. On balance, the

19   concerns for witness safety are paramount. The existing protective order prohibits the defendants

20   from disseminating discovery to third parties, but the protective order sought here concerns

21   defendant safety, as well as others. Accordingly, the government shall file under seal and ex

22   parte a document further specifically describing the discovery at issue. The government must

23   also file a proposed protective order within 10 days from the date of this order.

24   //

25   //

26

27   1
      To the extent that the trial court considers the statements to be Rule 801 statements, it may in its
     discretion address them as it desires, prior to trial.
28


                                                     Page 3 of 4
 1   III.   CONCLUSION

 2          IT IS THEREFORE ORDERED that the government shall file under seal and ex parte, a

 3   document that further specifically describes the discovery at issue.

 4          IT IS FURTHER ORDERED that the government shall provide a proposed protective

 5   order within 10 days from the date of this order.

 6          DATED: April 30, 2019

 7

 8

 9                                                        C.W. HOFFMAN, JR.
                                                          UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                 Page 4 of 4
